







<<Letter Date>>




CONFIDENTIAL TO: <<First Name>> <<Last Name>>    


The Compensation Committee (the “Committee”) of the Board of Directors granted
you a Cash-Based Award (this “Award”) under the Steelcase Inc. Incentive
Compensation Plan (the “Plan”), subject to the terms and conditions of this
Award Agreement.


This Award Agreement provides additional information regarding this Award and
your rights under the Plan. A copy of the Plan has already been provided to you.
If there is any inconsistency between this Award Agreement and the Plan, the
Plan controls. Capitalized terms used in this Award Agreement are defined in the
Plan, unless defined herein. For purposes of this Award Agreement, “Employer”
shall mean the Company and any Affiliate that employs you on the applicable date
(to the extent that you are not directly employed by the Company).


Overview of this Award
1.
Type of Award: Cash-Based Award as authorized under Article 9 of the Plan.

2.
Target Cash-Based Award under this Award (this “Target Award”): <<Currency>>
<<Target Cash>>

3.
Award Date: <<Award Date>>

4.
Performance Measures: Return on invested capital (“ROIC”) during the three (3)
year Performance Period, as outlined in Article 12 of the Plan. For purposes of
this Award, ROIC shall be expressed as a three (3) year average calculation.

5.
Performance Period: The Performance Period for this Award begins on the first
day of the Company's <<Beginning Fiscal Year>> fiscal year and ends on the last
day of the Company's <<Ending Fiscal Year>> fiscal year.

6.
Amount of Cash-Based Award Earned: Except as may be provided in section 7 below,
after completion of the Performance Period, the total amount of the Cash-Based
Award earned will be based entirely on the three (3) year average ROIC (as
determined in section 6.A.) as of the last day of the Performance Period. For
purposes of this Award, ROIC shall be expressed as follows:



Three (3) Year Average ROIC
=
(
(


NOPAT (Yr1)
Average Invested Capital (Yr1)
)
+
(
NOPAT (Yr2)
Average Invested Capital (Yr2)
)
+
(
NOPAT (Yr3)
Average Invested Capital (Yr3)
)
)
÷ 3



A.
ROIC is a profit measure that is calculated by taking the Company's net
operating profit after tax (“NOPAT”), divided by average invested capital. 
NOPAT represents net income plus after tax interest expense, adjusted for the
deferral of a portion of restructuring or other adjustments to the extent
approved by the Committee.  Average invested capital represents the average
shareholders' equity and average long-term debt, adjusted for other adjustments
to the extent approved by the Committee. The Cash-Based Award earned based upon
three (3) year average ROIC shall be based upon the following chart:

ROIC
Earned Cash-Based Award as a Percent of Target Award
TBD% and above
200%
TBD%
100%
0.00%
0%

For purposes of the foregoing, interpolation shall be used in the event the
Company's percentile rank does not fall directly on one (1) of the ranks listed
in the table above. Further, in no event will the total amount of the Cash-Based
Award Earned exceed 200% of this Target Award.
A.
Total Cash-Based Award Earned and Payment

The Cash-Based Award earned will be paid in cash, via payroll, as soon as
administratively practicable following the close of the applicable Performance
Period, but in no event more than 60 days following the last day of the
Performance Period. Notwithstanding any provision under this Award Agreement and
in accordance





--------------------------------------------------------------------------------





with the terms of the Plan, your maximum aggregate payout (determined as of the
last day of the Performance Period) will be equal to 200% of this Target Award.
7.
Death, Disability or Retirement during the Performance Period:

A.
If you die or become Disabled while an Employee after six (6) months from the
Award Date during the Performance Period, this Target Award will be deemed
earned according to the following schedule.

•
If death or Disability occurs after six (6) months from the Award Date through
the last day of the Company's <<Beginning Fiscal Year>> fiscal year, one-third
of this Target Award will immediately be earned and paid.

•
If death or Disability occurs during the Company's <<Second Fiscal Year>>fiscal
year, two-thirds of this Target Award will immediately be earned and paid.

•
If death or Disability occurs during the Company's <<Third Fiscal Year>>fiscal
year, all of this Target Award will immediately be earned and paid.



The applicable amount of this Target Award will be paid as soon as
administratively practicable, but in no event later than 60 days following the
date of death or Disability. Any remaining unearned Target Award will be
forfeited.


A “Disability” or “become Disabled” means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, you are unable to engage in any substantial gainful activity or are
receiving income replacement benefits under an accident and health plan covering
employees of the Company and its Affiliates for a period of not less than three
(3) months.
B.
In the event of your Retirement during the Performance Period, you will be
treated as if you continued your employment with your Employer through the end
of the Performance Period and you will earn this Cash-Based Award based upon the
Company's three-year average ROIC and will be paid in accordance with section 6
of this Award Agreement. “Retirement” means your employment is terminated
following becoming Retirement Eligible and “Retirement Eligible” means your age
plus years of continuous service with the Company and its Affiliates total 80 or
more.

8.
Forfeiture of Awards:

A.
All unearned Cash-Based Awards will be forfeited upon a termination of your
employment during the Performance Period for any reason, except as set forth in
sections 7 and 9 of this Award Agreement.

For the avoidance of doubt, if you separate from employment for any reason,
other than for Cause, and you are Retirement Eligible, then the terms of this
Award will be governed by section 7.B.
B.
If you engage in any Competition (as defined in the Plan and determined by the
Administrative Committee in its discretion) you will immediately and permanently
forfeit the right to receive payment from this Award, including any earned
portion of this Award. You must return to the Company any value paid resulting
from this Award at any time within the twelve-month period proceeding the date
you engaged in Competition with the Company.

9.
Change in Control: Upon a Change in Control, this Award shall be treated in
accordance with Article 16 of the Plan.

10.
Transferability: The Cash-Based Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

11.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Cash-Based Awards, including the grant of
Cash-Based Awards and any cash payments made by the Company in settlement of the
Cash-Based Awards; and (b) do not commit to structure the terms of the grant or
any aspect of the Cash-Based Award to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or your Employer (or former employer, as applicable) may be
required to account for Tax-Related Items in more than one jurisdiction.

If you relocate to another jurisdiction during the lifetime of the Cash-Based
Award, you will be responsible for notifying the Company of such relocation and
shall be responsible for compliance with all applicable tax requirements. If you
are subject to taxation in more than one jurisdiction, you acknowledge and agree
that the Company and your Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. By accepting the grant of the
Cash-Based Award, you expressly consent to the withholding methods as provided
for hereunder. All other Tax-Related Items related to the Cash-Based Award shall
be your sole responsibility.





--------------------------------------------------------------------------------





12.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.

13.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect this
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Cash-Based
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Cash-Based Award in order to cause
the Cash-Based Award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

14.
Section 409A of the Code: The intent of the parties is that payments and
benefits under this Award Agreement comply with Section 409A of the Code to the
extent subject thereto, and, accordingly, to the maximum extent permitted, this
Award Agreement shall be interpreted and be administered to be in compliance
therewith. Any payments described in this Award Agreement or the Plan that are
due within the “short-term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise.

15.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither this Award Agreement nor the Plan
is part of your employment contract with the Company or your Employer, if any.
The Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.

16.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company’s grant of the Cash-Based Award does not create an employment
relationship between you and the Company. You have been granted the Cash-Based
Award as a consequence of the commercial relationship between the Company and
your Employer, and your Employer is your sole employer. Based on the foregoing,
(a) you expressly recognize the Plan and the benefits you may derive from
participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications or amendments of the Plan by the Company, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.

17.
Acknowledgment of Nature of Plan and Cash-Based Awards: In accepting the
Cash-Based Award, you acknowledge that:

A.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

B.
The grant of Cash-Based Awards is voluntary and occasional and does not create
any contractual or other right to receive future grants of Cash-Based Awards, or
benefits in lieu of Cash-Based Awards even if Cash-Based Awards have been
awarded repeatedly in the past;

C.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

D.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

E.
Your participation in the Plan is voluntary;

F.
The value of the Cash-Based Award is an extraordinary item of compensation that
is outside the scope of your employment contract, if any;

G.
Cash-Based Awards are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services to the Company, its Affiliates or your
Employer;

H.
In consideration of the grant of the Cash-Based Award, no claim or entitlement
to compensation or damages shall arise from termination of the Cash-Based Award
or diminution in value of the Cash-Based Award or payments received under the
Cash-Based Award resulting from termination of your service with the Company and
its Affiliates (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by agreeing to
this Award Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.






--------------------------------------------------------------------------------





18.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage, use and transfer, in electronic or other form, of such data
in relation to the grant of the Cash-Based Award and your participation in the
Plan pursuant to applicable personal data protection laws. The collection,
processing, storage, use and transfer, in electronic or other form, of your
personal data is necessary for the Company’s administration of the Plan and your
participation in the Plan, and your denial and/or objection to the collection,
processing, storage and transfer of personal data may affect your ability to
participate in the Plan. As such, you voluntarily, explicitly and unambiguously
acknowledge, consent and agree (where required under applicable law) to the
collection, use, processing, storage, use and transfer, in electronic or other
form, of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
email address, date of birth, social security number, passport or other
identification number, salary, nationality, job title, any directorships held in
the Company, details of all Cash-Based Awards for the purpose of managing and
administering the Plan (“Personal Data”). The Personal Data may be provided (or
may have been provided initially) by you and then transferred from your Employer
to the Company or collected, where lawful, from third parties, and the Company
and your Employer will process the Personal Data for the exclusive purpose of
implementing, administering and managing your participation in the Plan. The
data processing will take place through electronic and non-electronic means
according to logics and procedures strictly correlated to the purposes for which
the Personal Data is collected and with confidentiality and security provisions
as set forth by applicable laws and regulations in your country of residence.
Data processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Personal Data will be accessible within the Company's
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and your Employer will transfer Personal Data as necessary for the
purpose of implementation, administration and management of your participation
in the Plan, and the Company and your Employer may each further transfer
Personal Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States or elsewhere throughout the world
and you understand that the recipients' country may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting your local human resources representative. You hereby
authorize (where required under applicable law) the recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Personal
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Personal Data as may be required for the
administration of the Plan. You understand that Personal Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan.
You understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later
revoke your consent, your employment status or service and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant this Award.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan.
Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you may not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or your Employer.
19.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Cash-Based Award and participation in the Plan (or
future Cash-Based Awards that may be granted under the Plan) by electronic
means, or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by Company or another third party designated
by Company.

20.
Private Offering: The grant of the Cash-Based Award is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).






--------------------------------------------------------------------------------





21.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Cash-Based Award shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to this Agreement (an “Addendum”). Further,
if you transfer your residence and/or employment to another country reflected in
an Addendum to this Award Agreement at the time of transfer, the special terms
and conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations or to facilitate the operation and administration of the
Cash-Based Award and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate your transfer).
In all circumstances, any applicable Addendum shall constitute part of this
Award Agreement.

22.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Cash-Based Award and your participation in the Plan to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local laws,
rules and regulations or to facilitate the operation and administration of the
Cash-Based Award and the Plan. Such requirements may include (but are not
limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

23.
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

24.
Age Discrimination Rules: If you are resident and/or employed in a country that
is a member of the European Union, or the European Economic Area, the grant of
the Cash-Based Award and this Award Agreement are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
this Award Agreement, the Addendum or the Plan are invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

25.
Clawback: If the Company’s financial results are materially restated, you
acknowledge and agree that any amount received with respect to any Cash-Based
Award shall be treated in accordance with Article 19 of the Plan.

26.
Governing Law: This Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

27.
English Language: If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that this Award Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to this Award to be drawn up in English. If you
have received this Award Agreement, the Plan or any other documents related to
this Award translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version will control.

28.
Compliance with Laws: As a condition to the grant of this Award, you agree to
repatriate all payments attributable to the cash acquired under the Plan if
required by and in accordance with local foreign exchange rules and regulations
in your country of residence (and country of employment, if different). In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company, your Employer and the Company's Affiliates, as may
be required to allow the Company, your Employer and the Company's Affiliates to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).

29.
Entire Agreement: This Award Agreement, the Plan, the Addendum and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the Cash-Based Award and no other statements, documents or practices may modify,
waive or alter such provisions unless expressly set forth in writing, signed by
an authorized officer of the Company and delivered to you. The various
provisions of this Award Agreement, the Addendum, the Plan, and the rules and
procedures adopted by the Committee are severable, and if any provision thereof
is held to be unenforceable by any court of competent jurisdiction, then such
unenforceability shall not affect the enforceability of the remaining provisions
thereof.





If you have any questions regarding this Cash-Based Award or this Award
Agreement, or would like a copy of the Plan, please contact John Hagenbush,
Director, Global Compensation, at (616) 246-9532.


Sincerely,

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





James P. Keane
President and Chief Executive Officer
Steelcase Inc.


Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions by signing
the following representation. Your signed representation must be returned by
<<Deadline>> to:
Steelcase Inc.
Compensation Department (GBC-3C)
PO Box 1967
Grand Rapids, MI 49501-1967


Agreement to Participate and to Personal Data Processing


By signing a copy of this Award Agreement and returning it, I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.


Date:        <<Date>>


Signature:
<<First Name>> << Last Name>>
<<SAP ID>>
* * * * *







